UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 2, 2013 NUTRANOMICS INC. (Exact name of registrant as specified in its charter) Nevada 000-53551 98 0603540 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 11487 South 700 East, Salt Lake City, UT 84020 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 801-576-8350 21 Luke Street, Vatuwaga, Suva, Fiji (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange
